DETAILED ACTION

Status of Claims

This action is in reply to the after final amendment filed on 04 August 2022.
Claims 1, 2, 5, 7, 9, 10, 11, 13, 17, 18, 19 have been amended.
Claims 3, 8, 12, 16 have been cancelled.
Claims 22-34 are new.
Claims 1, 2, 4-7, 9-11, 13-15, 17-34 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. § 102 rejection of claims 1-4 & 10-12 & 18 in view of the claimed amendments.
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. § 103(a) of claims 5-9, 13-17 & 19-21 in view of the claimed amendments.
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the filed Terminal Disclaimer.
With respect to subject matter eligibility the method communicates via an application installed on a recognized mobile device, an out-of-band message and receives confirmation via the application installed on the mobile device, allowing the unrecognized device to proceed with the secure transaction. This provides a specific improvement over prior systems, resulting in improved secure transaction system. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards fraud detection for secure transactions. More specifically, the Applicants claim A method of validating a request for a secure transaction comprising: receiving a request for the secure transaction at a website, the request including an electronic identification associated with a user device from which the request originated; determining that the user device is not recognized based on the electronic identification compared to at least one electronic identification stored with respect to a profile associated with the request; responsive to the determining, communicating with a fraud prevention application installed on a predefined out-of-band mobile phone, the mobile phone identified by the profile; executing the application on the mobile phone to validate the request by at least confirm requesting confirmation via the application that the request has the approval of a possessor of the mobile phone; determining whether the validating of the request by the application was successful based on an indication received from the mobile application; and responsive to successful validation, allowing the unrecognized computing device to proceed with the secure transaction.  
Furthermore, Bennett et al. [US 2005/0273442 A1] discloses “A system and method may allow for extending authentication to a two factor, out of band form, requiring an additional data element or code via a channel different from the channel used for the primary transaction, where the different channel has the attribute that it is difficult or costly to achieve many access points to it, and it is possible to limit the number of users associated with a particular access point to it.”
Mascavage, III et al. [US 2003/0126036 A1] discloses “According to the invention, a method for authorizing an online purchase between a customer and a vendor site is provided. In one step, transaction information is received from the vendor site. A new web browser window is automatically opened for the customer, where the new web browser window points away from the vendor site. Authenticating information is received from the customer. The customer's identity is authenticated. The vendor site is notified of authentication of the customers's identity. A transaction amount is presented in the new web browser window. Authorization of a transfer for the transaction amount is received in the new browser window from the customer, where the transfer corresponds to the online purchase. The vendor site is notified of authorization by the customer for the transfer of the transaction amount.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest responsive to the determining, communicating with a fraud prevention application installed on a predefined out-of-band mobile phone, the mobile phone identified by the profile; executing the application on the mobile phone to validate the request by at least confirm requesting confirmation via the application that the request has the approval of a possessor of the mobile phone; determining whether the validating of the request by the application was successful based on an indication received from the mobile application; and responsive to successful validation, allowing the unrecognized computing device to proceed with the secure transaction.
For these reasons claims 1, 10 & 18 are deemed to be allowable over the prior art of record, and claims 2, 4-7, 9, 11, 13-15, 17 & 19-34 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brock et al. US 2006/0136739 A1 teaches a one-touch button on a mobile device to generate one-time password (OTP) which can be entered on a website to authenticate a user.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619